Name: COMMISSION REGULATION (EC) No 2125/97 of 29 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  European construction;  Europe
 Date Published: nan

 L 296/8 rENl Official Journal of the European Communities 30 . 10 . 97 COMMISSION REGULATION (EC) No 2125/97 of 29 October 1997 determining the extent to which applications lodged in October 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 509/97 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 509/97 of 20 March 1997 laying down procedures for applying in the poultrymeat sector the Interim Agreement on trade and accompanying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part ('), as amended by Regulation (EC) No 1514/97 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 October to 31 December 1997 submitted pursuant to amended Regulation (EC) No 509/97 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 30 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 80, 21 . 3 . 1997, p . 3 . 2 OJ L 204, 31 . 7 . 1997, p . 16. 30. 10 . 97 HENI Official Journal of the European Communities L 296/9 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1997 80 90 100,00 100 100,00